Exhibit 10.12

Tekelec

Summary of Compensation for Non-Employee Members
of the Board of Directors and its Committees

1.

Board of Directors - Annual Retainer

   

Board Members (except Chairman of the Board)

$50,000

 

Chairman of the Board

$125,000

     

2.

Compensation Committee - Annual Retainer

   

Committee Members (except Committee Chairman)

$5,000

 

Compensation Committee Chairman

$16,000

     

3.

Audit Committee - Annual Retainer

   

Committee Members (except Committee Chairman)

$8,000

 

Audit Committee Chairman

$20,000

     

4.

Nominating and Corporate Governance Committee - Annual Retainer

   

Committee Members (except Committee Chairman)

$4,000

 

Nominating and Corporate Governance Committee Chairman

$10,000

     

5.

Corporate Development Committee - Annual Retainer

   

Committee Members (except Committee Chairman)

$4,000

 

Corporate Development Committee Chairman

$10,000



The above compensation became effective as of July 1, 2008. In addition to
annual cash retainers (which are paid on a quarterly basis), non-employee
directors are eligible to receive grants of equity securities under the
Company's Amended and Restated 2003 Equity Incentive Plan (the "2003 Plan"). The
2003 Plan is included as Exhibit 10.1 to the Company's Current Report on Form
8-K (File No. 000-15135), as filed with the Securities and Exchange Commission
on May 22, 2008.

*     *     *